Citation Nr: 1744449	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  14-25 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating for type 2 diabetes mellitus, currently evaluated as 20-percent disabling.

2.  Entitlement to service connection for cataracts, status post-operative, as secondary to service-connected type 2 diabetes mellitus.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the U.S. Coast Guard from June 1954 to May 1958, and the U.S. Air Force from May 1958 to May 1975. 

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2013 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Roanoke, Virginia which-in pertinent part, denied the benefits sought on appeal.

A May 2017 Board letter informed the Veteran that the Board hearing he requested was scheduled for the Board's Central Office in Washington, DC for June 15, 2017.  The Veteran, however, in correspondence also dated in May 2017, cancelled the hearing and asked that his claim be decided on the basis of the evidence of record.  (05/30/2017 VA 21-4138, p. 4)  Hence, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702(e) (2016).  Per the Veteran's request, in a June 2017 letter the Board granted a 90-day extension was granted to allow for receipt of additional evidence.

The issue of entitlement to service connection for cataracts, status post-operative, as secondary to service-connected type 2 diabetes mellitus, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's type 2 diabetes mellitus manifests with the need for restricted diet, insulin and an oral agent without requiring regulation of activities.

CONCLUSION OF LAW

The requirements for an evaluation higher than 20 percent for type 2 diabetes mellitus are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.10, 4.119, Diagnostic Code (DC) 7913 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Prior to issuance of the October 2013 rating decision, via a December 2012 letter, VA provided the Veteran with notice.  Additionally, VA has a duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRs), non-VA, and VA treatment records, including the VA examination reports are in the claims file.  Neither the Veteran nor his representative has asserted that there are additional records to obtain.  As such, the Board will proceed to the merits of the appeal.

Applicable Law and Regulation

Disability ratings are intended to compensate for impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.; 38 C.F.R. § 4.27.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. §§ 4.1, 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  Evaluations are based on functional impairments which impact a veteran's ability to pursue gainful employment.  38 C.F.R. § 4.10.

If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Generally, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nonetheless, the Veteran is entitled to a staged rating for any part of the rating period on appeal where the disability manifested with greater severity.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Rating Criteria

A 20-percent rating is provided for diabetes requiring insulin, or oral hypoglycemic agents and a restricted diet; a 40-percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities; a 60-percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated; and, a 100- percent rating is applicable when the diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities), with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, DC 7913.

Discussion

By way of history, a September 2002 rating decision granted service connection for type 2 diabetes mellitus due presumed exposure to an herbicide agent and assigned a 20-percent rating, effective in February 2001.  VA received the Veteran's current claim for an increased rating in March 2012.

The December 2012 VA examination report reflects that the examiner reviewed the Veteran's medical records.  The examiner noted on the DBQ that the Veteran's diabetes was managed by restricted diet, an oral agent, and insulin.  The examiner noted that regulation of activities was not required.  The Veteran saw his care provider less than 2 times per month, and had not been hospitalized.  The examiner noted that the examination did not reveal any changes in the Veteran's disability or treatment.  The examiner also opined that the disability did not cause any occupational impairment.  (12/13/2012 VA Examination, pp. 4-7)

The Board also notes that the Veteran's outpatient records do not indicate that restriction in activity was necessary for control of his diabetes.  In fact the opposite is noted, as the Veteran was constantly advised to exercise daily in order to lose weight.  In September 2011, prior to being placed on insulin, the Veteran was instructed that he needed to exercise for 30 minutes at least 5 times per week in order to avoid the necessity for insulin.  (02/29/2012 Medical Treatment-Government Facility, 3rd entry, p. 23)  The current outpatient records continue to note the necessity of regular exercise.  The Board also notes the absence of any evidence that the Veteran experienced any unintentional weight loss or progressive loss of strength due to his diabetes.  

In his Notice of Disagreement, the Veteran asserted that he met the criterion of regulation of activities because he must eat on a schedule and plan his activities around the times for the taking of his medication.  The Veteran added that doing such "greatly curtails [his] activities and freedom of family, community and personal relations involvement as everything I do can affect my sugar levels."  The Board acknowledges the Veteran's lay contentions and interpretation of the regulation.  However, the Board notes that precedential opinions by the Court of Appeals for Veterans Claims state that medical evidence is required for regulation of activities.  See Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007) ("The Court holds that medical evidence is required to support this criterion of a 40% disability rating - regulation of activities.").  The Board notes that the Veteran's interpretation is essentially describing personal inconvenience and the current 20 percent rating compensates him for his impairment in earning capacity and functional impairment from his service-connected diabetes.  38 C.F.R. §§ 4.1, 4.10.

The criteria for the 40-percent rating criteria are worded in the conjunctive; hence, that rating is warranted only if each element, including regulation of activities, is present.  Camacho, 21 Vet App at 366 (stating that in light of the conjunctive "and" in the criteria for a 40% disability rating under DC 7913, all criteria must be met to establish entitlement to a 40% rating).  It is not in dispute that the Veteran requires a restricted diet, insulin and an oral agent to control his diabetes; but these manifestations are insufficient unless medical evidence shows that there is a requirement for regulation of activities.  Id.  The VA examination report notes that regulation of the Veteran's activities was not medically required, and the treatment records do not contradict the examiner's findings.  As such, the Veteran does not meet the criteria for a rating higher than 20 percent.  38 C.F.R. §§ 4.1, 4.10, 4.119, DC 7913.

As noted earlier in the discussion of the general rating requirements, the Veteran is entitled to a staged rating for any part of the initial rating period where either of his disabilities manifested at a more severe rate.  The Board finds that the pertinent medical and lay evidence of record shows that the Veteran's diabetes mellitus has manifested at the same severity throughout the initial rating period.  Hence, a staged rating is not indicated.

In reaching this decision the Board considered the doctrine of reasonable doubt.  
As the preponderance of the evidence is against the Veteran's claim of entitlement to a higher rating, however, the doctrine is not for application.  Schoolman v. West, 
12 Vet. App. 307, 311 (1999).


ORDER

An increased rating for type 2 diabetes mellitus is denied.


REMAND

The Veteran asserts that his cataracts were caused by his service-connected diabetes mellitus.  A disability which is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  Further, a disability which is aggravated by a service-connected disorder may be service connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).

The AOJ did not afford the Veteran an examination in conjunction with the claim.  Following issuance of the Statement of the Case (SOC), the Veteran submitted general medical literature that noted a potential connection between cataracts and diabetes.  (07/08/2014 Correspondence)  The Board finds that the submission triggered the low threshold for an examination.  See 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims file all relevant VA treatment records generated since issuance of the SOC.

2.  After the above has been completed, send the claims file to an appropriate examiner for a medical nexus review.  Ask the examiner to opine on the following:

Is there a currently diagnosed post-operative cataract condition of either eye or both?  If so, is there at least a 50-percent probability that it is due to the service-connected diabetes mellitus?  If the answer is no, is there at least a 50-percent probability that the service-connected diabetes mellitus chronically worsens any currently diagnosed post-operative cataract condition?  If the answer is yes, please provide a baseline and the degree of aggravation, expressed in terms of a percentage.

A comprehensive rationale must be provided for any opinion rendered.  Should the examiner advise that the requested opinion cannot be provided without an examination, then AOJ shall arrange the examination.

3.  After completion of the above, re-adjudicate the issue on appeal.  If the decision is in any way adverse to the Veteran, furnish him and his representative a supplemental SOC (SSOC) and afford them an opportunity to respond.  Thereafter, if all is in order, return the case to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


